Citation Nr: 1003595	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether the severance of a separate 10 percent rating for 
left ankle arthritis was proper.

4.  Entitlement to an increased rating greater than 20 
percent for residuals of a left ankle fracture.

5.  Entitlement to an increased rating greater than 10 
percent for the post-operative residuals of a right knee 
medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and June 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Veteran had a hearing before 
the Board in October 2009 and the transcript is of record.

The case was brought before the Board in September 2009, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to afford the Veteran a hearing 
before the Board.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

Evidence on file includes allegations that are sufficient to 
raise a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.").  The RO did 
not consider such a claim.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009) (noting that a claim to TDIU benefits is not 
a free-standing claim that must be pled with specificity; it 
is implicitly raised whenever a pro se Veteran, who presents 
cogent evidence of unemployability, seeks to obtain a higher 
disability rating).  It appears that the Veteran may be 
claiming TDIU, therefore this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is not 
related to a disease or injury in service; it was not 
manifest to a compensable level within one year of service 
separation.

2.  The Veteran's tinnitus is not related to a disease or 
injury in service.

3.  The grant of a separate 10 percent rating for left ankle 
arthritis was undebatably erroneous because, at that time, 
the Veteran was already in receipt of compensation for 
residuals of a left ankle fracture and both ratings are 
predicated on loss of motion, thus constituting unlawful 
pyramiding of benefits. 

4.  The Veteran's left ankle is manifested by a well-healed 
scar, pain and limited motion.  

5.  The Veteran's right knee is manifested by a well-healed 
scar from a past partial medial meniscectomy, pain and 
limited motion.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss 
disability was not incurred in or aggravated by military 
service, nor may hearing loss be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1112, 1113 and 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, and 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The grant of a separate 10 percent rating for left ankle 
arthritis was clearly and unmistakably erroneous and 
severance thereof was proper.  38 U.S.C.A. §§ 1110, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(d), 
3.159, 3.303 (2009).

4. The criteria for a disability rating greater than 20 
percent for residuals of a left ankle fracture have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
DC 5271 (2009).

5.  The criteria for a disability rating greater than 10 
percent for post-operative residuals of a right knee medial 
meniscus tear have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, DC 5259 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Inasmuch, however, as the 
propriety of the severance of the separate 10 percent rating 
for left ankle arthritis involves a determination as to clear 
and unmistakable error (CUE), the VCAA is not for 
application.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance is warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§ 3.105(d).

As shown in detail below, the Veteran was provided the 
appropriate due process by a July 2005 notification letter of 
the rating decision that proposed to sever the Veteran's 
separate 10 percent award for left ankle arthritis, and the 
July 2005 rating decision provided a clear explanation 
concerning the reasons for proposed severance.  Also, the RO 
issued an April 2005 letter that provided the standards of 
establishing an increased rating for his left ankle.  Thus, 
the Veteran was aware of what was necessary to substantiate 
his claim, and was provided appropriate due process with 
regard to the need to submit evidence showing the severance 
should not take place.  As such, no prejudice exists in 
adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

With regard to the other claims, the notice requirements were 
met in this case by a letter sent to the Veteran in April 
2005.  That letter advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).   

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
hearing loss and tinnitus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Similarly, since the RO assigned the 20 percent and 10 
percent disability ratings at issue here for the Veteran's 
service-connected left ankle and right knee disabilities 
respectively, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  Id.

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  In any case, 
the Veteran was informed of the specific diagnostic codes of 
his various disabilities in a June 2007 Statement of the Case 
(SOC), was provided an opportunity to explain how his 
disabilities affect his daily and occupational life in VA 
examinations dated 2005 and 2008 as well as before the Board 
in October 2009, and the claims were then readjudicated in a 
Supplemental SOC (SSOC) in June 2008. 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran testified he 
has never received private treatment for any of the claims on 
appeal.  Indeed, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss and tinnitus can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
2005 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disabilities since he was last examined.  The 
Veteran has not reported receiving any recent treatment 
specifically for this condition, and indeed testified during 
his October 2009 hearing before the Board he has not received 
treatment for his left ankle or knee since the March 2008 VA 
examination. There are no records suggesting an increase in 
either disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Hearing Loss and Tinnitus)

The Veteran alleges that his current hearing loss and 
tinnitus are a result of exposure to heavy artillery fire 
while in the military serving as a light weapons infantry 
crewman in Panama. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the Veteran's hearing loss 
is decades after his military service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is alleging that his current hearing loss and 
tinnitus is due to exposure to loud noise in the military.  
His DD-214 indicates the Veteran served as a light weapons 
infantry crewman, to include foreign service in Panama.  His 
DD-214 further indicates the Veteran was awarded, among other 
things, a sharpshooter badge.  Accordingly, the Board 
concedes the Veteran was exposed to in-service noise trauma.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current difficulties hearing and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

Here, the Veteran's service treatment records are silent as 
to any treatment, diagnoses or complaints of hearing loss or 
tinnitus.  His entrance and separation audiological 
examinations were within normal limits.  The Board finds 
noteworthy, the separation audiological examination reflects 
slightly-improved results compared to the Veteran's entrance 
audiological examination.  The records are silent as to any 
specific complaints, treatments or diagnoses of hearing loss 
or tinnitus.  The Board notes, however, that the Veteran 
self-reported a history of ear drainage problems on his 
November 1970 entrance examination.  No actual diagnosis was 
rendered at that time.  In short, the records are devoid of 
any findings consistent with in-service incurrence of chronic 
hearing loss or tinnitus. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry here, then, is whether the Veteran's 
current hearing loss and tinnitus has been medically related 
to any incident of his military service.  The Board concludes 
it has not.

After service, the first evidence of hearing loss and 
tinnitus is not until decades after service when filing this 
claim in 2005.  The Veteran was afforded a VA audiological 
examination in April 2005 where the examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss and 
tinnitus.  In regard to etiology, the examiner noted the 
Veteran's self-reported ear drainage problems on his 1970 
induction examination, but also noted the specific 
audiological findings on entrance and separation from the 
military were within normal limits.  The examiner further 
indicated the Veteran's in-service noise exposure to 
artillery fire, but also found significant the Veteran's 10-
year post-service occupation as a factory worker where the 
Veteran conceded he did not always where the required ear 
plugs.  Also compelling, the examiner noted the Veteran's 
recreational hunting and wood-working with heavy machinery.  
In light of all these elements, the examiner opined as 
follows:

With the documentation of normal hearing 
sensitivity upon discharge from the military, it 
is believed less than likely that the hazardous 
military noise exposure could contribute to the 
current mixed nature of the hearing loss or the 
current complaint of tinnitus. 

The examiner, in rendering his conclusion, further noted the 
Veteran's tinnitus only reportedly initiated years ago where 
the Veteran contends he suspected its onset was after some 
loud noise such as a hunting rifle.  With regard to hearing 
loss, the examiner found the type of hearing loss found in 
the Veteran is "primarily conductive involvement, most 
likely related to his history of ear drainage during 
childhood."  

Overall, the examiner's conclusions were based on physical 
examination and diagnostic tests as well as a complete review 
of the C-file.  The rationale is thoroughly explained as 
indicated above.  For all these reasons, the Board finds the 
examiner's opinion persuasive.

The Board has considered the Veteran's statements that he 
suffered with hearing problems while in the military and 
thereafter.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  It is for this reason 
the Board accepts the Veteran's recollection of in-service 
noise exposure.  However, the Veteran's claims fail based 
upon the lack of medical nexus associating his in-service 
noise exposure to a current disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).   In other 
words, even accepting the Veteran's allegations, no medical 
professional has ever linked his current bilateral hearing 
loss or tinnitus to any remote incident of service. 

Indeed, the only medical evidence of record is a VA 
examination provided to the Veteran in assistance with 
substantiating his claim and VA outpatient treatment records 
merely indicating a diagnosis of hearing loss, with no 
opinion rendered regarding etiology.  He has denied any 
private or recent VA treatment for his hearing loss and 
tinnitus, and the first evidence of the disabilities is not 
until decades after his military service.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Severance (Left Ankle Arthritis)

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons. The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105(d).

In this case, all of the proper administrative actions were 
undertaken by the RO as described above.

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  In fact,                
§ 3.105(d) specifically states that "[a] change in diagnosis 
may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

In this case, this claim stems from a rating decision 
evaluating the severity of an already service-connected 
disability, namely the Veteran's left ankle.  In a July 2001 
rating decision, in evaluating the current rating for the 
disability, the RO awarded the Veteran service-connection for 
a separate rating of 10 percent for left ankle arthritis 
under Diagnostic Code (DC) 5010.  See 38 C.F.R. § 4.71a, DC 
5010.  At that time, the Veteran was also in receipt of a 20 
percent rating under DC 5271, for residuals of a left ankle 
fracture, manifested by marked limitation of motion.  See 38 
C.F.R. § 4.71a, DC 5271.

Regrettably, awarding a separate rating for arthritis was 
clearly and unmistakably erroneous because both diagnostic 
codes are predicated on loss of motion.  Compare 38 C.F.R. § 
4.71a, DC 5010, with 38 C.F.R. § 4.71a, DC 5271.  In other 
words, as will be explained below, the Veteran was 
essentially awarded a separate disability rating for the same 
disability, which is impermissible under the applicable law.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).    

That is, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
For example, the VA Office of General Counsel stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 (for knee instability) and 5003 
(for knee arthritis) does not constitute pyramiding. See 
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also x-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.

In contrast, however, the Veteran is currently service 
connected for residuals of a left ankle fracture, primarily 
manifested by painful motion.  At the time the separate 
rating for arthritis was awarded, the Veteran was already in 
receipt of a 20 percent disability rating under DC 5257, for 
"marked" limitation of motion.  

DC 5010 is rated analogous to degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis, when 
established by x-ray findings, is also rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It is only when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes that a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003. 

In this case, the Veteran's left ankle range of motion was 
clearly limited to a compensable degree as evidenced by his 
20 percent rating under DC 5257.  Accordingly, DC 5010 should 
never have been applied.  For these reasons, assignment of a 
separate 10 percent rating under DC 5010 constitutes unlawful 
pyramiding in this case.  See Esteban, 6 Vet. App. at 262.  
Severance, therefore, was proper.

The Board has considered and sympathizes with the Veteran's 
statements and the potential financial hardship severance of 
service connection would cause.  Regrettably, a favorable 
decision here is simply barred as a matter of law.   

Increased Rating (Left Ankle and Right Knee)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disabilities in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
recently held that "staged" ratings are also appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. § 4.45.  

Left Ankle

The Veteran's residuals of a left ankle fracture are 
currently rated as 20 percent disabling under DC 5271, for 
limitation of motion.  Normal range of motion of the ankle 
includes 0 to 45 degrees plantar flexion and 0 to 20 degrees 
dorsiflexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 
5271, a 10 percent rating disability is assigned for 
"moderate" limitation of ankle motion whereas a 20 percent 
disability rating is assigned for "marked" limitation of 
ankle motion.  38 C.F.R. § 4.71a, DC 5271.  The Board 
observes that the words "slight," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  

VA outpatient treatment records from 2005 to 2008 indicate 
sporadic complaints of left ankle pain and medication 
prescribed for pain.  Indeed, the Veteran testified during 
his October 2009 hearing before the Board that he does not 
receive any regular treatment or physical therapy for his 
left ankle, but rather manages his pain with medication.  The 
Board notes, however, that x-ray findings throughout time 
have been inconsistent in whether the Veteran has arthritis 
of the left ankle.  Specifically, x-rays taken from 1998 and 
1999 in the outpatient treatment records note degenerative 
joint disease of the left ankle.  More recent x-rays, to 
include those done in conjunction with the April 2005 and 
March 2008 VA examinations, do not indicate findings 
consistent with arthritis.  

The Veteran was afforded a VA examination in April 2005 and 
again in March 2008.  The April 2005 examiner diagnosed the 
Veteran with anterior joint effusion of the left ankle with 
previous internal fixation of the medial malleolus, as 
confirmed by x-ray.  The Veteran's left ankle dorsiflexion 
was limited to 0 degrees and plantar flexion was limited to 
10 degrees.  The Veteran complained of pain on plantar 
flexion only, but the examiner did not observe any additional 
limitations or functional loss on repetitive range of motion.  
The examiner did not observe any edema, instability or 
abnormal movement or guarding.  The examiner did note mild 
weakness of the left ankle compared to the right and a well-
healed "c" shaped scar. 

Most recently, the Veteran was afforded a VA examination in 
March 2008 where the Veteran was diagnosed with post-
operative left ankle sprain.  At that time, the Veteran's x-
ray did not reveal any joint effusion and range of motion was 
considerably better.  Specifically, dorsiflexion was limited 
to 5 degrees and plantar flexion was limited to 45 degrees.  
The examiner did not observe any additional loss of function 
or motion on repetition.  The examiner also did not observe 
any edema, effusion, instability or ankylosis.  The examiner 
did, however, note some tenderness, weakness and an abnormal 
antalgic gait.  

The Board notes DC 5271 does not provide for a rating greater 
than 20 percent.  Indeed, the only diagnostic code for the 
ankle that provides for a rating greater than 20 percent is 
DC 5270 for "ankylosis" of the ankle.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  As will be discussed below, the Veteran is able to 
move his left ankle, albeit with limitation, so his ankle is 
clearly not ankylosed.  Indeed, both the 2005 and 2008 
examiners specifically indicated no ankylosis of the left 
ankle.  There is no other diagnostic code applicable to the 
ankle joint that provides for a rating greater than 20 
percent.  

Functional loss was considered as required under 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, complaints of painful motion are consistent 
throughout the appellate time frame.  The Veteran also was 
noted to walk with a cane and testified to using an ankle 
brace for extra stability.  The Veteran further indicated he 
could no longer work as a painter because he was unable to 
stand, climb a ladder, stoop, kneel or walk for prolonged 
periods.  Both VA examiners noted some left ankle weakness, 
and the 2005 examiner further noted joint effusion, although 
the 2008 examiner specifically found no evidence of joint 
effusion on x-ray.  Both examiners also found no evidence of 
instability or edema.  In short, the Veteran's restricted 
activities are mainly due to painful and limited motion, 
which is already part of the consideration of his current 20 
percent rating.  The Veteran's functional loss does not 
warrant a greater rating then already awarded. The Veteran 
has limitation of motion, but this is compensated by the 
current ratings. 

As indicated above, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  The Veteran takes issue here with the fact 
that his left ankle has been inconsistently diagnosed with 
arthritis throughout time.  As indicated above, x-rays in the 
past, to include February 1998 and December 1999 note 
degenerative joint disease of the left ankle.  More recent x-
rays, to include those done in conjunction with the April 
2005 and March 2008 VA examinations, do not indicate findings 
consistent with arthritis.  Whether the Veteran has 
arthritis, however, would not warrant an increased rating or 
separate rating here.  As explained in more detail above with 
respect to the Veteran's severed separate 10 percent rating, 
arthritis is rated and primarily predicated on some evidence 
of limitation of motion.  The Veteran's current rating, 
however, is entirely predicated on limitation of motion.  
Accordingly, assigning an additional 10 percent rating due to 
some evidence of arthritis of the left ankle would constitute 
impermissible pyramiding.  Id.  The diagnostic codes related 
to arthritis, moreover, do not provide for a rating greater 
than 20 percent and, thus applying the alternative diagnostic 
code would serve no useful purpose here.  See 38 C.F.R. § 
4.71a, DC 5003. 

In short, there simply is no diagnostic code that could be 
applied that would provide for a rating greater than 20 
percent for the Veteran's left ankle. 

Right Knee

The Veteran's post-operative tear of the medial meniscus of 
the right knee is rated under Diagnostic Code 5259 for 
symptomatic removal of the semilunar cartilage. Under DC 
5259, the a 10 percent rating is assigned where there is 
evidence of removal of the semilunar cartilage, which is 
symptomatic.  DC 5259 does not provide for a rating greater 
than 10 percent, but under DC 5258, a 20 percent rating is 
warranted where dislocated semilunar cartilage results in 
frequent episodes of "locking," pain, and effusion into the 
joint.

Knee disabilities may also be rated based on limitation of 
motion.  The general rating schedules for limitation of 
motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a.

The Veteran's VA outpatient treatment records indicate 
sporadic complaints of pain during the appellate time frame.  
The Veteran testified that he merely seeks pain medication 
for his right knee and does not receive any other regular 
treatment or physical therapy.  Past VA outpatient treatment 
records reveal the Veteran had diagnostic arthroscopy of the 
right knee and a partial medial meniscectomy of the right 
knee in June 2000.  

Since the filing of his claim, the Veteran was afforded VA 
examinations in April 2005 and, more recently, in March 2008.  
In April 2005, the examiner diagnosed the Veteran with 
degenerative joint disease (DJD) of the right knee, confirmed 
by x-ray.  The examiner also noted the x-ray indicated a 
questionable small suprapatellar joint effusion. On physical 
examination, in contrast, the examiner noted only mild 
"puffiness" of the medial malleolus.  The examiner found no 
edema, no signs of instability, no guarded movement, and no 
weakness.  The Veteran also had a barely visible well-healed 
scar from the 2000 surgical procedure.  The examiner noted 
the Veteran walked with a limp gait with a cane.  Range of 
motion testing indicated extension to 5 degrees and flexion 
to 110 degrees.  No additional limitations were noted on 
repetition.

In March 2008, the Veteran was again afforded a VA 
examination.  X-rays at that time did not reveal any joint 
effusion, dislocation, fracture or arthritis.  Rather the 
examiner diagnosed the Veteran with right knee post-operative 
meniscus repair.  On physical examination, the examiner found 
no edema, no effusion, no instability and no ankylosis.  The 
examiner noted the Veteran walked with an abnormal antalgic 
gait.  Range of motion testing revealed the right knee motion 
from 0 degrees extension to 125 degrees flexion with some 
tenderness on the medial knee.  Ligaments were normal. No 
additional functional loss was found on repetition. 

In short, the Veteran's right knee disability is mainly 
manifested by a post-operative partial medial meniscectomy 
with complaints of pain and some limited motion.  The 
Veteran's limited motion, however, does not reach a 
compensable level under DC 5260 or DC 5261.  Although the 
April 2005 examiner found a questionable small suprapatellar 
joint effusion, the 2008 examiner found no evidence of joint 
effusion.  Accordingly, the Board does not find a higher 
rating under DC 5258 warranted.  Rather, the Veteran's right 
knee disability is manifested by symptomatic post-operative 
residuals of a partial medial meniscectomy, to include some 
limitation of motion, painful motion, tenderness and altered 
gait.  10 percent is the highest rating available under DC 
5259. 

The Board notes that the Veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  The Veteran's 10 percent rating is primarily based 
on symptoms of pain, limited motion and functional loss due 
to the Veteran's post-operative partial medial meniscectomy.  
Both the 2005 and 2008 VA examiners indicate the Veteran uses 
a cane and walks with an altered gait due to both the 
Veteran's left ankle and right knee.  Both joints also cause 
functional limitations, such as limited ability to walk, 
stand, stoop, climb or kneel.  Although the 2005 examiner 
notes some evidence of joint effusion, the most recent x-rays 
do not confirm even the minimal joint effusion noted in 2005.  
The "puffiness" of the right knee noted on the 2005 VA 
examination report, moreover, is not confirmed by the 2008 VA 
examiner.  Both examiners found no additional limitations or 
functional loss on repetition of motion of the knee. The 
Veteran's right knee disability is mainly manifested by 
residual pain and limited motion from the Veteran's June 2000 
surgery, which is already compensated under the current 
rating assigned. Thus, no increased rating due to functional 
loss is warranted for the right knee.

As indicated above, there was some x-ray evidence of 
degenerative joint disease in April 2005.  This diagnosis was 
not confirmed in March 2008.  In any case, DC 5003, for 
degenerative arthritis, does not provide for a rating greater 
than 10 percent for arthritis found in one major joint.  See 
38 C.F.R. § 4.71a, DC 5003.  A separate disability rating for 
arthritis, moreover, is also not warranted.  Again, separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).   In this case, however, 
the 10 percent rating assigned under DC 5259 is for 
"symptomatic" removal of semilunar cartilage.  The 
Veteran's right knee is "symptomatic" because of his 
limited motion and pain.  Accordingly, a separate rating for 
arthritis, which is predicated on painful motion, would 
constitute unlawful pyramiding.  Id. 

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as 5256 (ankylosis of the 
knee), 5257 (instability of the knee), 5262 (impairment of 
the tibia and fibula) and 5263 (for genu recurvatum).  The 
Veteran further complains of locking and instability of the 
knee, but the objective evidence consistently indicates the 
Veteran's knee ligaments are within normal limits.  No 
examiner has observed instability, locking or grinding of the 
right knee.  The medical evidence consistently indicates no 
objective evidence of ankylosis, instability, impairment of 
the tibia and fibula or genu recurvatum.  These diagnostic 
codes, therefore, are inapplicable here. 

In short, the Board finds no provision in which the Veteran 
may be entitled to a higher or separate rating for his right 
knee disability.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee and left ankle disability is inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's right knee and left ankle with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the Veteran's 
disabilities' level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The Veteran has undergone 
surgery for both his left ankle and right knee and contends 
he can no longer work as a painter because he is unable to 
stand, climb a ladder, walk, stoop, or kneel.  The VA 2005 
and 2008 examiners further note the Veteran walks with a 
cane.  The Veteran testified during his hearing before the 
Board that he also wears a brace on his ankle and knee during 
flare-ups.  

The Veteran's current ratings are primarily based on his 
limited motion, pain and other functional loss.  The Board 
finds the described amount of functional limitation, as 
explained above, is already contemplated in the ratings 
currently assigned.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign 
ratings greater than those already assigned for the Veteran's 
left ankle and right knee. 


ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Severance of a separate 10 percent rating for left ankle 
arthritis was proper.

Entitlement to an increased rating greater than 20 percent 
for residuals of a left ankle fracture is denied.

Entitlement to an increased rating greater than 10 percent 
for the post-operative residuals of a right knee medial 
meniscus tear is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


